EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the reply filed on February 12, 2021.
The replacement drawings for some of the figures were received on February 12, 2021.  These drawings are acceptable.
Receipt and entry of the amendments to the title, specification, abstract, and claims are acknowledged.
Applicant’s reply has overcome all of the outstanding objections and rejections as previously cited by the examiner.
This application is in condition for allowance except for the presence of claims 1 through 11 directed to various inventions previously non-elected without traverse.  Accordingly, claims 1 through 11 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claims 1 through 11 have been cancelled.
Claims 12 and 13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not show nor reasonably suggest, in combination, a vehicle HVAC control system including an idling stop controller for stopping the engine in response to an idling stop control where the idling stop controller is specifically configured to output a cancel signal allowing the engine to restart following the engine having been stopped in response to the idling stop control such that an idling stop time is longer when the radiant heater is operated than when the radiant heater is not operated as recited in base claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909.  The examiner can normally be reached on Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763